Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently Claims 1-6 are pending. 
Specification
The disclosure is objected to because of the following informalities: 
a. “86” is referred to by different structure: “female quick connect”; “body” (of a female connector). For clarity, each reference numeral should refer to the same structure; and,
b. “on connection or” is unclear (pg. 5, Ln. 19)
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities:  “A” and “At” in claim one should not be capitalized. The examiner further notes “a selectively removable cap and a quick connect” on the second tank should be “a second selectively removable cap and a second quick connect,” to indicate that the two tanks are not sharing said cap and connect. Claim 3 is also a duplication of claim 2.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a backpack” in line 10, which is double inclusion of “a backpack” claimed in line 2. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Villar (U.S. 2018/0236472).
With respect to claim 1, Villar discloses A portable pressure washer (figure 1) comprising: 5 
6a) A backpack (abstract, figure 1); 
7b) A first tank (figures 1 and 4, #11), the first tank comprising a selectively removable cap (12) and a quick 8connect (15); 
9c) A second tank (figures 1 and 4, #11), the second tank comprising a selectively removable cap (12) and 10a quick connect (15); 
11d) At least one pump (paragraph 14 and claim 7) 
12e) A manifold (18) coupled to the first tank, the second tank and the pump (see figure 4, understood coupled to the pump as described in claim 7/paragraph 0014); 13wherein the first tank, the second tank and the manifold are configured 14to fit inside of a backpack (abstract/title/figure 1).  
With respect to claim 152, Villar discloses at least one 16valve positioned between the first tank and the manifold (17).   
With respect to claim 183, Villar discloses at least one 19valve positioned between the first tank and the manifold (17).  
With respect to claim 5, Villar discloses-8-With respec at least one 3wand coupled to the manifold (figure 1, #1, being the end wand of the noted spray lance).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villar in view of DiStefano (U.S. 2020/0122187).
With respect to claim 214, Villar discloses the pump and manifold, but fails to disclose at least one valve positioned between the pump and the manifold.  
DiStefano, figure 1b, discloses a pump 29, between the fluid within tank 1 and the valve at (12), allowing the fluid within the tank to be pumped out through the valve to pressurize the system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the location of the valve after the pump as disclosed by DiStefano, as doing so allows for effective pumping of the fluid through the valve and system (and thus pressurizing the fluid prior to it being put into the system such that it can move therethrough) in that of Villar.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villar in view of Fornaro (U.S. 2013/0186977).
With respect to claim 56, Villar discloses the manifold and wand, but fails to disclose at least one 6valve coupled between the manifold and the wand.  
Fornaro, figure 1 and paragraph 0043, discloses a valve 42 between the wand 40 and the manifold at 50, allowing for user controlled application of fluid out of the wand. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the valve of Fornaro into the system of Villar, allowing for the user to control the application of fluid from the wand manually as desired. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752